DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 22-30 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Forrest et al. (US 5,479,032).
Regarding claim 1, Forrest discloses a semiconductor structure (device 1) (figures 1A-1C, 2:52-3:28) comprising:
a first light-absorbing material layer (absorption layer 9, figs. 1A-1C) having a first bandgap (0.75 eV), a first lattice constant (implicit), and a first absorption spectrum (1.65 µm wavelength) (3:4-7), wherein the first light-absorbing material layer (9) absorbs first light (light that corresponds to 0.75 eV energy or 1.65 µm wavelength) (3:4-7); 
an optically-transparent metamorphic buffer layer (buffer layers 21, 23, 25; figs. 1A-1C) overlying the first light-absorbing material layer (9), the optically-
a second light-absorbing material layer (absorption layer 11, figs. 1A-1C) overlying the metamorphic buffer layer (21, 23, 25) and having a second bandgap (0.60 eV), a second lattice constant (implicit), and a second absorption spectrum (2.07 µm wavelength) (3:4-7), wherein the second light-absorbing material layer (11) absorbs second light (light that corresponds to 0.60 eV energy or 2.07 µm wavelength) (3:4-7); 
wherein the optically-transparent metamorphic buffer layer (21, 23, 25) is transparent to first light or second light (see the relative bandgaps and/or wavelengths in fig. 1B and 1C). 
Regarding claim 2, Forrest further discloses that the optically-transparent metamorphic buffer layer is transparent to both the first light (light that corresponds to 0.75 eV energy or 1.65 µm wavelength) and the second light (light that corresponds to 0.60 eV energy or 2.07 µm wavelength) (see the relative bandgaps of buffer layers in fig. 1B and 1C – they absorb light with a bandgap of 1.10 to 1.35 eV which corresponds to light with wavelength of 0.92-1.13 micron, which is outside the first light with 1.65 micron wavelength  or  the second light with 2.07 micron wavelength).
Regarding claim 3, Forrest further discloses a third light-absorbing material layer (absorption layer 13), separated from the optically-transparent metamorphic buffer layer (21, 23, 25) by the second light-absorbing material layer (11), wherein the third light-absorbing material layer (13) absorbs third light (light that corresponds to 0.47 eV energy or 2.64 µm wavelength) 
Regarding claim 4, Forrest further discloses the semiconductor structure comprises at least two group V elements (InAsP comprise As and P as group V elements) (see fig. 1B or 5A, and Table 1).
Regarding claim 5, Forrest further discloses a lattice constant of the optically-transparent metamorphic buffer layer (21, 23, 25) from a first value to a second value, wherein the first value is substantially equal to the first lattice constant and the second value is not equal to the first value (3:7-16).
Regarding claim 6, Forrest further discloses the first light-absorbing material layer (9), the second light-absorbing material layer (11), and an auxiliary buffer layer (buffer layer 17) (fig. 1B, 3:7-9) is adjacent to the optically-transparent metamorphic buffer layer (21, 23, 25) and forms an interface with the optically-transparent metamorphic buffer layer (21, 23, 25).
Regarding claim 7, Forrest further discloses the auxiliary buffer layer (17) and the second light-absorbing material layer (11) are adjacent to one another and form an interface therebetween (see fig. 1B).
Regarding claim 8, Forrest further discloses the device (1) is devoid of layers that are bonded to one another (figure. 1A-1B, 5A or 6A).
Regarding claim 9, Forrest further discloses a doped layer (buffer layer 17 which is n-doped, fig. 1B) adjacent to the optically-transparent metamorphic buffer layer (21, 23, 25).
Regarding claim 10, Forrest further discloses the optically-transparent metamorphic buffer layer (21, 23, 25) is doped (n-doped, fig. 1B).

Regarding claims 12 and 13, Forrest further discloses a first doped material layer (n-doped material of substrate 15, fig. 1A and 1B) underlying the first light-absorbing material layer (9); and a second doped material layer (P+ diffusions 39, fig. 1A) overlying the second light-absorbing material layer (11). Forrest further discloses the first doped material layer contains an n-type dopant (n-doped substrate 15, fig. 1B), and the second doped material layer (39) contains a p-type dopant (3:52-56).
Regarding claims 12 and 14, Forrest further discloses the device could be used a back-illumination device (see fig. 3), and thus discloses a first p-doped material layer (P+ diffusions 35, fig. 1A)  (3:52-56) underlying the first light-absorbing material layer (9); and a second n-doped material layer (buffer layer 17 which is n-doped, fig. 1B) overlying the second light-absorbing material layer (11).
Regarding claim 15, Forrest further discloses the optically-transparent metamorphic buffer layer (21, 23 25) is doped with a dopant of the same type (n-type) as a type of a dopant contained in a doped material layer (9 or 17) that is immediately adjacent to the optically-transparent metamorphic buffer layer (21, 23, 25) (see fig. 1B).
Regarding claim 16, Forrest further discloses the optically-transparent metamorphic buffer layer (21, 23, 25) comprises a plurality of layers (21, 23, 25), wherein adjacent ones of the 
Regarding claim 17, Forrest further discloses the plurality of layers of the optically-transparent metamorphic buffer layer comprises GaPSb (InGaPSb – claim does not exclude In) (table 1) or AlAsSb (GaAlAsSb or InAlAsSb – claim does not exclude Ga/In, table 1).
Regarding claim 22, Forrest discloses an optically-transparent semiconductor metamorphic buffer layer (buffer layers 21, 23, 25; figs. 1A-1C) comprising: a lattice constant that changes from a first value to a second value (3:7-16), wherein the first value is substantially equal to a first lattice constant (implicit), the first lattice constant being a lattice constant of a first layer of material (absorption layer 9) (3:7-28), the first layer of material (9) underlying the optically-transparent semiconductor metamorphic buffer layer (21, 23, 25), wherein the second value is not equal to the first value (the lattice constants changes through the buffer layers 21, 23, 25)) (3:7-28).
Regarding claim 23, Forrest further discloses the optically-transparent semiconductor metamorphic buffer layer (21, 23, 25) includes at least two group V elements (InAsP material includes two group V elements such as As and P, fig. 1B).
Regarding claim 24, Forrest further discloses the optically-transparent metamorphic buffer layer (21, 23, 25) comprises: an upper surface (upper surface of layer 25); a lower surface (lower surface of layer 21); and a plurality of sublayers (21, 23, 25) between the upper and lower surfaces, wherein different sublayers, of the plurality of the sublayers, are characterized by different contents of one or more group V elements (InAsP with different amount of As and P as shown in fig. 1B).

Regarding claim 26, Forrest further discloses that that the optically-transparent metamorphic buffer layer (21, 23, 25) comprises a first sublayer (21) from the plurality of sublayers (21, 23, 25) has a first average composition (see fig. 1B) and a first thickness (1 µm, fig. 1B); a second sublayer (23) from the plurality of sublayers (21, 23, 25)  has a second average composition (see fig. 1B) and a second thickness (1 µm, fig. 1B); and a difference between the first and second average compositions is caused only by a difference between the first and second thicknesses, wherein the difference in thickness is zero (instant claim does not require the first and second thicknesses to be different).
Regarding claim 27, Forrest further discloses that that the optically-transparent metamorphic buffer layer (21, 23, 25) comprises a first sublayer (21) from the plurality of sublayers (21, 23, 25) has a first average composition (see fig. 1B) and a first material composition (see fig. 1B) (note that both first average composition and first material composition being same as shown in fig. 1B); a second sublayer (23) from the plurality of sublayers (21, 23, 25)  has a second average composition (see fig. 1B) and a second material composition (see fig. 1B) (note that both second average composition and second material composition being same as shown in fig. 1B); and a difference between the first and second average compositions is caused only by a difference between the first and second material compositions (see fig. 1B).
Regarding claim 28, Forrest further discloses that that the optically-transparent metamorphic buffer layer (21, 23, 25) comprises a first sublayer (21) from the plurality of 
Regarding claim 29, Forrest further discloses that that the optically-transparent metamorphic buffer layer (21, 23, 25) comprises upper surface (upper surface of layer 25) and lower surface lower surface of layer 21); and a plurality of sublayers (layers 21, 23, 25) throughout the optically-transparent semiconductor metamorphic buffer layer (21, 23, 25) in a direction transverse to the optically-transparent semiconductor metamorphic buffer layer (21, 23, 25), wherein the optically-transparent semiconductor metamorphic buffer layer (21, 23, 25) is characterized by cut-off wavelengths of absorption of the plurality of sublayers, wherein a maximum value among the cut-off wavelengths of absorption corresponds to a sublayer, of the plurality of the sublayers, that is spatially separated from each of the upper and lower surfaces (see fig. 1B, different layers are formed with different bandgap, and thus absorbs light with the different energy or bandgap or wavelength, which implies there is cut-off wavelengths of absorptions).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0277873 A1 to Cornfeld discloses a semiconductor device (fig. 1) comprising a first absorbing layer (one of cell B or cell C) and a second absorbing layer (the other of cell B and cell C) (fig. 1) and further comprising a metamorphic buffer layer (116) between the absorbing layers (cell B and C) (see fig. 1), wherein metamorphic buffer layer (116) is compositionally graded to include series of layers with monotonically changing lattice constant ([0044]).

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721